ON MOTION FOB BEHEABING
July 15, 1932.
Mb. Justice Wole
delivered the opinion of the Court.
We have examined the motion for reconsideration on the merits and see no reason to change our original opinion.
The appellants, however, draw our attention to the fact that we failed to discuss the assignment of error relating to-costs. While it is true that in our opinion we said that the appellants presented some plausible reasoning in favor of their position, nevertheless, we had no doubt and have no-doubt that the ordinary reading of the clause of the will in question would have carried the conviction that the intention of the testatrix was clear that the two beneficiaries ultimately named should each have the right to succeed to the title of the other if one of them died without descendants. In Smith v. Bell, 6 Pet. U. S. 68, Chief Justice Marshall said: “The first great rule in the exposition of wills to which all other rules must bend is that the intention of the testator expressed in his will should prevail provided it be consistent with the rules of law.” Dicat testator et erit lex.
We realize that the appellants insist that the expressions of the clause in question should be interpreted in accordance with the rules laid down in the Civil Code for accretion, but as we have held in this case, the rule that the will of the testator must prevail is so strong, that we think the district court was justified in using its discretion in imposing the costs.
We did not hold in Nevares et al. v. Nevares Bros., 37 P.R.R. 796, that the existence of a debatable question would always exonerate a party from the payment of costs. A skill*648ful lawyer can very frequently raise strong doubts, and costs with, difficulty could be imposed.
The motion for reconsideration will be overruled.